Title: [Diary entry: 17 April 1788]
From: Washington, George
To: 

Thursday 17th. Thermometer at 57 in the Morning—57 at Noon and 58 at Night. But little wind in the Morning and that at So. Et. with clouds & a red sky at the Eastern horison. About 11 it began to Rain & continued to do so all the remaining part of the day, and very constantly with the wind fresher from the No. Et. Visited all the Plantations & the Fishing Landing. In the Neck, the Plows began yesterday morning to cross so much of the ground in the orchard Inclosure, as lay East of the New Post & Rail Fence for Oats; & part of them were sown & harrowed in before the Rain. Attempted with the harrow, to reduce the ground wch. had been crossed in the Barn inclosure for Flax, but finding it impracticable, I ordered the Hoes to follow the harrows, & beat the grassy clods to pieces in order to prepare it for Flax. Finished sowing Oats in field No. 2 qty. besides the 42 Bushls. from Spotswoods seed 77 Bushls. On this & the 100 Bushls. of Barley in the same field were sown  pints or lbs. of Red clover Seed and  pints or lbs. of Timothy Seed. Began to day to Roll the Barley, but was obliged to desist on Acct. of the Rain. Finished crossing abt. 11 Oclock, the grd. before mentioned East of the New fence & the Plows returned to listing again in No. 6. At Muddy hole, the Plows began yesterday a little before dinnr. to Plow the 5 Acrs. of experimental grd. in No. 2 for Barley. Would have half finished it by the same time to day, but for the Rain. By mistake he was (that is the Overseer) crossing the sown Barley before the grass seeds were Sown. Would not be able to compleat this before the Rain. On this crossing he was sowing Seeds with intention to Bush harrow them in. All the grd. sown before the Rain will not now need this. Women removing Farm Pen & heaping dung in No. 3. At Dogue run. The Plows finished breaking up the slipe, to be included within the Meadow, about breakfast time & had gone to crossing the Turnip grd. in No. 1 for Barley. Sowed, harrowed, & crossed with grass-Seeds as on Oats and Barley 3 Bushels of Flax Seed in the No. Et. Corner of No. 2 (at D. Run). Chopped about the Stumps in order to put the Seed in the better.  At French’s, the Plows finished about Noon breaking up No. 2 for Oats & Barley. Began to Roll the Oats in this field, which were three inches high among which Clover & Timothy had been just sown. This work was stopped by the Rain. The Women were filling gullies in No. 3. At the Ferry, the Roller wch. was going over the Oats (also up 2 or 3 Inches) was stopped by the Rain. The Plows at this place was listing & the Women were filling gullies in No. 3. Charles Hagan came to Brick making to day—set him to makg. a cover for the Bricks before he began to Mould. Gunner and Sam were sent to Work with him.